Exhibit 10.1


AMENDMENT NO. 1 TO
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
This Amendment No. 1 to Amended and Restated Executive Employment Agreement
(this “Amendment”) is made as of October 19, 2018, by and between Kindred
Biosciences, Inc., a Delaware corporation (the “Company”), and Denise Bevers, an
individual and resident of the State of California (the “Executive”), with
reference to the following facts:
WHEREAS, the Company and the Executive are parties to an Amended and Restated
Executive Employment Agreement dated as of May 22, 2018 (the “Employment
Agreement”), pursuant to which Executive serves as the Company’s Chief Operating
Officer; and
WHEREAS, the Company and Executive wish to amend the Employment Agreement in
certain respects as provided in this Amendment.
NOW, THEREFORE, in consideration of the foregoing and other consideration, the
receipt and sufficiency of which hereby are acknowledged, the Company and
Executive hereby agree as follows:
1.Definitions. Terms not otherwise defined in this Amendment shall have the
meanings attributed to such terms in the Employment Agreement. References in the
Employment Agreement and this Amendment to this “Agreement” mean the Employment
Agreement as amended by this Amendment and as further amended from time to time
as provided in the Employment Agreement.
2.    Amendments. The Employment Agreement is hereby amended in the following
respects:
(a)    Section 1(a) is amended to add, in addition to Executive’s continuing
role as Chief Operating Officer of the Company, the title of President. Section
1(a) is amended to read in its entirety as follows:
“(a)     Title and Duties. The Company will employ Executive, and Executive will
be employed by the Company, as President and Chief Operating Officer (“COO”),
reporting to the Chief Executive Officer of the Company (the “CEO”). Executive
will have the responsibilities, duties and authority commensurate with said
positions.”
(b)    The following provision shall be added to the end of Section 2(b), so
that the last two full sentences of Section 2(b) shall read in their entirety as
follows:
“Notwithstanding anything in this Section 2(b), the Company may at any point
terminate Executive’s employment for Cause prior to the effective date of any
other termination contemplated hereunder if such Cause exists. In addition, if
Executive is serving on the Board of Directors at the time her employment with


1

--------------------------------------------------------------------------------

Exhibit 10.1


the Company ends for whatever reason (whether by termination hereunder or
otherwise), then Executive agrees to resign from the Board if so requested.”
(c)    Section 3(a) is amended to increase the Executive’s base annual salary to
$430,500 and to read in its entirety as follows:
“(a)    Base Salary. While Executive is employed hereunder, the Company will pay
Executive a base salary at the gross annualized rate of $430,500.00 (the “Base
Salary”), paid in accordance with the Company’s usual payroll practices. The
Base Salary will be subject to review annually and may be adjusted upwards in
the discretion of the CEO or the Board of Directors. The Company will deduct
from each such installment any amounts required to be deducted or withheld under
applicable law or under any employee benefit plan in which Executive
participates.”
(d)    Section 3(b) is amended to increase the Executive’s annual bonus that may
be awarded from 40% to 45% of her then-current Base Salary and to read in its
entirety as follows:
“(b)    Annual Bonus. Executive may be eligible to earn an annual bonus relating
to each fiscal year, based on the achievement of individual and Company written
goals established on an annual basis by the CEO. If Executive meets the
applicable goals, then Executive may be awarded a bonus for that year up to 45%
of his or her then-current Base Salary (“Target Bonus”). Such bonus is wholly
discretionary, and is dependent on several factors including the performance of
the company. Executive is not entitled to a bonus solely as result of meeting
his or her goals.”
3.    No Other Changes to the Employment Agreement. Except as expressly amended
by this Amendment, all of the terms of the Employment Agreement shall remain in
full force and effect.
[Signature Page Follows]


2

--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to
Amended and Restated Executive Employment Agreement as of the date first set
forth above.


KINDRED BIOSCIENCES, INC.




EXECUTIVE




By: /s/ Richard Chin
   Richard Chin, Chief Executive Officer
/s/ Denise Bevers
Denise Bevers
 
 







3